Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13, 15-16, 21-22, 25, 30-38 are allowed in view of 312 amendment filed on 06/10/2022.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/15/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vanesa Perez-Ramos on 03/31/2022.

The application has been amended as follows:   Claims 17-20 and 27 are cancelled. 
Claims 21, 34 and 35 is amended.  Claim 36 is newly added.

21. (Currently amended) A method for manufacturing the hot stamped member according to claim 13, the method comprising the steps of:
heating a coated steel sheet for hot stamping under conditions where, when defining a peak temperature as T2 (°C) and a time from when a temperature of the coated steel sheet for hot stamping reaches a temperature lower by 10°C from T2(°C) as t2 (hr), (T2+273- 10)x(logt2 +20)≥19000, an Ac3 point ≤T2≤( Ac3 point +300)°C, and an average rate of temperature rise 5 to 1000°C/s, the coated steel sheet for hot stamping selected from (A), (B), or (C)
(A) a coated steel sheet for hot stamping having a layer where Cu is concentrated at a surface of a steel sheet, having a degree of Cu surface concentration at the layer where Cu is concentrated of 1.2 or more, further having an Al-based coating on the layer where Cu is concentrated, and having an average crystal grain size of the steel sheet of 30 µm or less,
(B) a coated steel sheet for hot stamping comprised of a steel sheet, an intermediate layer positioned on a surface of the steel sheet, and an Al-based coating positioned on a surface of the intermediate layer, 
(C) a coated steel sheet for hot stamping comprised of a steel sheet and an Al-based coating positioned on a surface of the steel sheet, the Al-based coating containing Cu, the Al- based coating containing Cu and one or more of Mo, Ni, Mn, and Cr in a total by mass% of 1.0% or more

and 
cooling the heated coated steel sheet for hot stamping down to an Ms point by an average cooling rate made an upper critical cooling rate or more, then cooling from the Ms point down to 100°C or less by an average cooling rate of 5°C/s or more;
here, the “degree of Cu surface concentration” shows the ratio of (maximum content of Cu in range from surface of steel sheet to depth of 0 to 30 µm)/(average content of Cu from surface of steel sheet to depth of 200 µm), while the “surface of steel sheet” means the position of a depth where the Fe content becomes 90% when performing GDS from the surface of the coated steel sheet in the thickness direction.
34. (Currently Amended) The hot stamped member according to claim 13, wherein the hot stamped member other than the Al-Fe-based coating comprises C of 0.25 mass% or more and 0.6 mass% or less.
35. (Currently amended) The hot stamped member according to claim 13, wherein a structure of the hot stamped member comprises martensite of 70% or more, and balance including [[consisting of]] one or more of retained austenite, bainite, ferrite and pearlite.

36.  (New) The method for manufacturing the hot stamped member according to claim 21,
	wherein the coated steel sheet for hot stamping has a chemical composition of the steel sheet comprising, by mass%, C: 0.25 to 0.60%, Si: 0.25 to 2.00%, Mn: 0.30 to 3.00%, P: 0.050% or less, S: 0.0100% or less, N: 0.010% or less, Ti: 0.010 to 0.100%, B: 0.0005 to 0.0100%, Mo: 0.10 to 1.00%, Cu: 0.01 to 1.00%, Cr: 0 to 1.00%, Ni: 0 to 1.00%, V: 0 to 1.00%, Ca: 0 to 0.010%, Al: 0 to 1.00%, Nb: 0 to 0.10%, Sn: 0 to 1.00%, W: 0 to 1.00%, Sb: 0 to 1.00%, REMs: 0 to 0.30%, and balance: Fe and impurities.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Morimoto (JP2004250734A).
Morimoto discloses a colored Al-plated steel in which the steel surface is provided with a plating layer comprising 25-75% Fe, 0.1-6% Si with the balance of Al.  The plating layer further comprises Cu 0.1-2, Mn 0.1-2, Ni 0.5-2.
However, Morimoto does not disclose instant claim 13 amendment “a thickness of the Al-Fe-based coating is 10 to 100 um, and the chemical composition of the Al-Fe based coating satisfies, by mass: an average value of Al content in a thickness direction: 20.0% or more, an average value of Fe content in the thickness direction: 50.0% or more, a minimum value of Cu content in the thickness direction: 0.06% or more, and a ratio of a maximum value and a minimum value of Cu content in the thickness direction: 1.4 or more.” 
No prior art can be found to disclose instant claim 13 amendment as indicated above.
Hence, instant claims 13, 15-16, 25, 33-35 are in condition for allowance.
As a result of allowed product claim 13, withdrawn process of making directed to claims 21-22, 30-33 and 38 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733